DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Please amend claims as follows:
2. The user device according to claim 1, wherein the wireless network elements are part of one or more wireless communication networks, and the one or more wireless communication networks comprise:  20(a) wireless communication networks operated by the same MNOs, or (b) wireless communication networks operated by different MNOs, or (c) wireless communication networks comprising the same RAT, or (d) wireless communication networks comprising different RATs, or (e) combinations of (a), (b), (c) and/or (d), 25the RAT may be one or more of: 3G, 4G LTE / LTE-A / LTE-A Pro, 5G/NR, LTE V2X comprising V2V / V21 / V2P, enhanced V2X, eV2X, of 5G/NR, IEEE 802.11, IEEE 802.11p DSRC or other technologies such as Bluetooth, WiFi variants to include IEEE 802.11 ad, IEEE 802.11 ay, IEEE 802.11 ac and ETSI DECT variants.

7. The user device according to claim 1, comprising: one or more of: electronics, software, sensors, actuators, 
8. The user device according to claim 1, wherein 25the user device is a stationary device or a mobile device, the mobile device may comprise a handheld device, to include a smartphone, a PDA, loT device, a computer 
11. The user device according to claim 10, wherein the one or more entities may comprise one or more of: a service provider providing a certain service, to include URLLC services for remote machine operation or closed loop control, and a mobile or stationary device, to include a machine, a vehicle or a robot, coupled to or 15comprising a wireless network element, e.g., for providing a machine-to-machine M2M, V2V, V2X communication.
15. The user device according to 14, wherein, in case a retransmission for the message 5may be used, the user device is configured to transmit or request a retransmission message, to include a H-ARQ retransmission message, over one or more of the different wireless communication links, the retransmission message comprising redundancy for data in the message, the redundancy comprising, e.g., chase combining or incremental redundancy.
27. The user device according to claim 26, wherein, for the user device is configured to access a link control in one or more of the wireless network elements, and/or control the transmission of any information for the link control in one or more of the 35wireless network elements such that a certain situation is avoided, to include a simultaneous handover for two wireless communication links.
28. The user device according to claim 1, wherein the user device is configured to choose, for a dedicated set of resources, to include PRBs, a modulation, a coding, and a codeword-distribution over the wireless communication links.
29. The user device according to claim 1, wherein the user device is configured to request common UL/DL resource blocks from a plurality of the wireless network elements, responsive to the grant from some of the wireless network elements, to trigger a CSI 10feedback from the wireless network elements that permitted grant, using the reported CSI, to include RI/PMI/CQI/PT, to schedule a set of beamforming matrices and wireless network elements according to a certain performance metric.
30. The user device according to claim 1, wherein the user device is configured to 15provide for an independent management of the wireless communication links, e.g., link feedback comprising CSI, CQI, PMI, and H-ARQ, or handovers 
31. The user device according to claim 1, comprising: a plurality of signal processing chains for the plurality of wireless communication 20links, wherein the plurality of signal processing chains may be configured to support per wireless communication link one of more of: the DL time and frequency synchronization, the handling of neighborhood lists, 25the handling of the resource allocation, to include for DL/UL or H-ARQ, the UL timing advance, TA, the power control, trigger and handle handover procedures.
35. The user device according to claim 1, wherein the user device is configured to acquire information about a condition of the one or more wireless communication links, e.g., by measuring one or more parameters associated with the wireless communication links or monitoring a communication behavior, to include the number of 20retransmission requests, and transmit the information, e.g., in accordance with a schedule at predefined times or intervals, once a measurement has been completed, upon a request received at the user device.
39. The user device according to claim 1, wherein the plurality of antennas comprises one or more of: - one or more antenna arrays, each comprising a plurality of antenna elements, - steerable antennas comprising fixed or adjustable beam patterns, e.g. gimbaled antennas, to include horn antennas, controllable to be directed towards the respective network 10element associated with the respective wireless communication link.
42. The system according to claim 40, wherein traffic over the wireless communication 35links, to include end-to-end, E2E, traffic, may be orchestrated at the network side, at the user Attorney Docket No. 110971-9415. US01 (FH180901 PUS)42 device, by a service, or a combination thereof, wherein the service may be located inside or outside the network or the user device.  
43. The system according to claim 40, comprising a physical layer retransmission 5mechanism, to include H-ARQ, comprising an indication of suitable wireless communication link for a retransmission.
46. The system according to claim 40, wherein the system is configured to keep as many wireless transmission links in a connected mode as needed to satisfy a specific target data rate, latency, redundancy, or reliability 
46. The system according to claim 40, wherein the system is configured to keep as many wireless transmission links in a connected mode as needed to satisfy a specific target data rate, latency, redundancy, or reliability 
Allowable Subject Matter
Claims 1-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-49 are allowed because the closes prior art of record US 9961564 to Oh et al disclose simultaneously performing a plurality of modes without stopping a communication by operating various hybrid modes that simultaneously perform at least one function, so a process for changing a mode may be omitted. A plurality of communication nodes through multiple antennas, and includes a correlation among user channels, a correlation among antennas, a rank of a channel matrix, a channel quality factor for each stream, and the like. An element related to a space characteristic may be used as a space characteristic channel quality factor; US 9479233 to Maltsev et al disclose an apparatus may include a controller to control a plurality of antenna subarrays to form a plurality of directional beams directed in a plurality of different directions for communicating a multi-input-multi-output (MIMO) wireless transmission, which is encoded according to a space-block coding scheme; US 8989291 to Hausteinet al disclose method for transmitting data within a mobile telecommunication system from a user equipment having at least two transmit antennas to a base station having at least two receive antennas. The described method comprises (a) providing a number of data streams at the user equipment, wherein the number of data streams is smaller than or equal to the number of transmit antennas, (b) applying a spatial pre-coding to the data streams; US 10103428 to Ozaki et al disclose The antenna further includes columnar matrix antenna means housed within the housing means. The antenna means are arranged to create independently steerable directed beams; a first independently steerable directed beam is for communication; and a second independently steerable beam is for simultaneously searching for other signals.
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features wherein the user device is configured to provide simultaneously a plurality of independent wireless communication links using the plurality of spatial or directional beams, wherein the user device is configured to provide a first wireless communication link with a first wireless network element using a first spatial or directional beam and to provide a second wireless communication link with a second wireless network element using a second spatial or directional beam (calim1); a plurality of spatial or directional beams, providing simultaneously a plurality of independent wireless communication links using the plurality of spatial or directional beams, wherein a first wireless communication link is provided between the user device and a first wireless network element using a first spatial or directional beam, and a second wireless communication link is provided between the user device and a second wireless network elements using a second spatial or directional beam (claim 48); a plurality of spatial or directional beams, providing simultaneously a plurality of independent wireless communication links using the plurality of spatial or directional beams, wherein a first wireless communication link is provided between the user device and a first wireless network element using a first spatial or directional beam, and a second wireless communication link is provided between the user device and a second wireless network elements using a second spatial or directional beam, when said computer program is run by a computer (claim 49), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10667149 to Uchino: The beam control unit 105 uses a part or all of the multiple antennas 106 to form one or more beams on the basis of an instruction from the control unit 104. The beam control unit 105 selects and controls a directional beam through antenna selection or antenna adjustment.
US 10666346 Bergström et al: An array of multiple transmit antennas or receive antennas must be used to transmit or receive in multiple directions at the same time. To beamform, a signal is transmitted from multiple transmit antennas, but with individually adjusted phase shifts or time delays, which effectively creates a beam in the resulting transmit radiation pattern of the signal.
US 10587499 to Gomadam et al: Multiple antennas that can be used to control the transmit and receive directions of the node by beamforming. As will be appreciated by those skilled in the art of radio frequency communications, the radio frequency signals transmitted by each of the antennas can be selectively delayed by beamforming techniques in order to direct the main lobe in a desired direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644